Citation Nr: 1519976	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  07-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral deformity of the 5th toes, with painful callus at the base of the 5th toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board previously remanded this matter in December 2010, October 2011, June 2013 and July 2014 for further development and examinations.


FINDING OF FACT

The Veteran's bilateral deformity of the 5th toes with painful callus at the base of the 5th toes results in all his toes tending to dorsiflexion, limitation of dorsiflexion of the ankle, shortening plantar fascia, and tenderness under the metatarsal heads; however, marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, or marked inward displacement and severe spasm of the Achilles tendon on manipulation have not been shown.


CONCLUSION OF LAW

The criteria for 30 percent evaluation, but no more, for the Veteran's service-connected bilateral deformity of the 5th toes, with painful callus at the base of the 5th toes have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.124a Diagnostic Codes 5276, 5278, 5282, 5284 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim. 19 Vet .App. 473, 486 (2006).  However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven." Id. at 491. When the appellant disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law. Id.  In the present case, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran an adequate examination.  The most recent VA examination provided was adequate in that it recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  That examination also cured defects that existed in prior VA examinations that were observed in earlier Board remands.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the Veteran has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  

Rating Codes

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability. 38 C.F.R. § 4.20.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected bilateral deformity of the 5th toes, with painful callus at the base of the 5th toes is presently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5282-5276.  The symptoms of the Veteran's hammer toes have been rated as analogous to pes planus.  Diagnostic Code 5276 provides that a zero percent evaluation is assigned for mild symptoms which are relieved by a built up shoe or arch support.  A 10 percent evaluation is assigned for moderate impairment, marked by weight-bearing in a line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet; the 10 percent rating applies whether the condition is bilateral or unilateral. 

For a severe impairment, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent evaluation is assigned for a unilateral condition and a 30 percent for a bilateral condition. When the disability is pronounced, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and is not improved by orthopedic shoes or appliances, a 30 percent evaluation for unilateral disability is assigned, and a 50 percent evaluation is applied for bilateral disability. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The record includes medical evidence that the Veteran has bilateral claw foot or pes cavus, therefore, a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5278 is applicable.  Under Diagnostic Code 5278, a 50 percent rating is assigned for bilateral claw foot and a 30 percent rating is assigned for unilateral claw foot where there is marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.

A 30 percent rating is assigned for bilateral claw foot and a 20 percent rating for bilateral claw foot is assigned where there is evidence that all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.

A 10 percent rating is assigned for unilateral and bilateral claw foot where the great toe is dorsiflexed, some limitation of dorsiflexion at ankle, and evidence of definite tenderness under metatarsal heads.

Diagnostic Code 5280 for unilateral hallux valgus which provides a 10 percent rating for both operated with resection of metatarsal head and severe, if equivalent to amputation of the great toe.  This Diagnostic Code does not provide the Veteran with a higher rating.   Moreover, as there is no evidence of him undergoing  resection of metatarsal head, there is no evidence in the record to support its application.

Also considered by the Board is whether a rating under 38 C.F.R. § 4.71a Diagnostic Code 5282 for hammer toe is warranted.  Diagnostic Code 5282 states that for single hammertoes, only a noncompensable rating is possible but with a showing all toes, unilateral without claw foot a rating of 10 percent is warranted.  This application does not provide the Veteran with a higher rating.

Also considered by the Board are other foot injuries which are rated as 10, 20, or 30 percent based on whether they are found to be moderate, moderately severe, or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

As the Veteran has no musculoskeletal pain on use, a compensable rating is not available based on application of 38 C.F.R. §§ 4.40, 4.45, or § 4.59.

Merits

The record includes a January 2011 VA treatment note which observed mild hallux valgus with no other abnormality on both the Veteran's right and left foot during examination.  In the treatment note the Veteran complained he has chronic pain underneath both of his feet with calluses underneath his toes.  He feels unstable walking with numbness on the bottoms of his feet and toes.  There was no objective evidence of marked deformity of one or both feet, such as pronation or abduction.

In November 2011, Dr. S.C., D.P.M. provided a disability consultation report on the Veteran's foot pain.  At the time, the Veteran described sharp, stabbing and burning pain with episodes of numbness in the bottom of his feet.  He stated the pain gets progressively worse after standing for 15 to 20 minutes and he has to get off of his feet.  The pain radiates down the outside of his feet and across the ball area which also causes weakness in his ankles.  Dr. S.C., D.P.M.'s impression includes pes cavus deformities, hallux valgus with bunion deformities, hammertoe deformities 2-5, bilateral, and plantar fascitis.

An earlier treatment note dated January 2006 indicated the Veteran has had foot pain and deformities in his feet starting 36 years prior while he was in Vietnam.  The doctor reported mild hyperkeratotic lesions on the plantar aspects of the 5th metatarsal phalangeal joints and over the dorsal aspects of the proximal interphalangeal joints of the 5th toes.  The examiner also observed a moderate degree of hallux valgus with bilateral bunion deformity.  He was diagnosed with chronic, severe bursitis and capsulitides along with hallux valgus with bilateral bunion deformities.  He was also diagnosed with hammertoe deformity of the 4th and 5th toes and severe pes cavus deformities with lateral ankle instability.  A June 2006 treatment note indicated the Veteran had severe pes cavus; however, the treatment note does not provide objective findings to describe the symptoms associated with the pes cavus.  

The September 2011 VA examination reported constant pain in the Veteran's feet, feeling like pins and needles.  He was able to walk about 200 yards without the use of a cane and with a cane; he was able to walk longer but did get pain and weakness that caused him to stop walking.  The examiner diagnosed the Veteran with metatarsalgia, hammer toes, hallux valgus, pes cavus (claw foot) and a mild foot sprain.  Bilateral tenderness under the metatarsal heads and bilateral shortened plantar fascia were documented.  However, the examiner found no malunion or nonunion of the tarsal or metatarsal bones and no dorsiflexion or varus deformity due to pes cavus.  

The May 2012 VA examination reviewed the Veteran's prior examinations and medical evidence of record.  The examiner provided a literature review regarding the idiopathic cavus foot.  Further, the examiner described the effects of pes cavus on the functioning of the foot.  In summary, the examiner's opinion provided related to the casual relationship between the Veteran's service and his present foot condition and not specific limitations and symptoms caused by the now service-connected disability.  Therefore, this examination has been considered by the Board but is less probative to the present claim for an increase rating.

The most recent VA examination performed in August 2014 diagnosed the Veteran with bilateral metatarsalgia, bilateral hammer toes, bilateral hallux valgus, and foot sprains.  The Veteran reported to the examiner that the biggest change over the last ten years has been feeling "unstable".  He described pain located mostly on the top of his foot and metatarsal area which is constant but worse with weightbearing.  He described flare-ups which would occur after thirty minutes of standing on his feet.  The Veteran also described functional loss since he has to use a cane and "is too proud to get a motor scooter of his own".  

Physical examination showed pain on use of the feet that was not accentuated on manipulation.  There was no indication of swelling on use, tenderness of plantar surfaces, decreased longitudinal arch height, or marked deformity/pronation of either foot.  There was no inward bowing or displacement or spasm of the Achilles' tendon.  Calluses were present as well as alteration of the weight-bearing line.  The Veteran's pes cavus caused some limitation of dorsiflexion at the right ankle and all the toes tended to dorsiflexion.  However, with respect to pes cavus, there was no pain or tenderness or effect on plantar fascia.    

The examiner stated that "clinically and anatomically", it is less likely that hammertoes with callous would cause the following conditions: generalized foot pain/weakness, metatarsalgia, plantar fasciitis, ankle instability, and Achilles tendonitis.  The examiner reported that the Veteran did not have pain from his hammertoes, and that his clinical exam is nontender.  The Veteran's history of metatarsalgia, bilateral weak foot, unstable left ankle, and foot sprains was also less likely than not related to or caused by his service-connected deformity of his fifth toe and calluses.  It was that it was less likely that Veteran's plantar foot pain, numbness, and neurological symptoms were related to his service connected foot disability.  Rather, the examiner felt that it was likely that those symptoms were due to early diabetic peripheral neuropathy.

In conjunction with the medical evidence of record and observations of both the service-connected and non-service connected disabilities of the feet, the Board has also considered the Veteran's statements of record regarding pain in the top of his foot and difficulty with weightbearing movement.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Where it is not possible to evaluate the effects of a service-connected and a non-service connected disability separately, VA must apply the benefit of the doubt doctrine and attribute the inseparable effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, the August 2014 examiner clearly attributed the Veteran's neurological complaints to early diabetic peripheral neuropathy and not hammertoes or hallux valgus.  Those symptoms will thereby be excluded.  All other symptoms relating to the Veteran's feet identified by the examiner will be considered in evaluating the Veteran's disability rating for his deformity of the 5th toes. 

The Board acknowledges the Veteran's disability is presently rated under Diagnostic Code 5276.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the Diagnostic Code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, potentially relevant Diagnostic Codes of 5278 for claw foot and Diagnostic Code 5284 for other foot injuries will be considered for a rating in excess of 10 percent.

Considering the objective medical evidence relating to the Veteran's pes cavus, or claw foot, and resolving all doubt in his favor, the Board finds that the criteria for 30 percent rating under Diagnostic Code 5278 have been met.  The most recent VA examination showed that the Veteran's pes cavus caused dorsiflexion of all the toes as well as some limitation of dorsiflexion at the right ankle.  Further, while that examination indicated that there was no effect of the plantar fascia, shortening of the plantar fascia has been documented in earlier examination reports.  Tenderness under the metatarsal heads also been established in earlier reports.  There is also some indication that the bilateral foot disability results in the Veteran feeling unstable.  

A higher rating is not warranted under Diagnostic Code 5278.  The above medical evidence does has never shown marked contraction of the plantar fascia with dropped forefoot.  There is also no evidence that the Veteran has very painful callosities or marked varus deformity.

Turning to a rating under Diagnostic Code 5276, the medical evidence of record from the September 2011 and August 2014 examinations and the VA treatment notes indicate the Veteran does not have inward bowing of the Achilles tendon nor does the Veteran have weight-bearing line over or medial to the great toe but does have pain on manipulation and use of his feet, bilaterally.  Indeed, having no evidence of pronounced pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and is not improved by orthopedic shoes or appliances, a 30 percent evaluation for unilateral disability is assigned, and a 50 percent evaluation is applied for bilateral disability.

Lastly, the Board considers a higher rating under Diagnostic Code 5284 for other foot injuries but finds the medical evidence of record does not approximate a severe foot injury.  The Veteran is able to ambulate with the assistance of a cane and is only limited as to duration of standing or ambulation.  Instead, his symptoms amount to pain and numbness that do not prevent him from completely functioning although they do limit his standing and walking.  Considering all of his symptoms and their severity, the Board finds that the evidence shows no more than moderate foot injury.  In order to rise to the level of a severe foot injury, the record must reflect symptoms beyond problems standing and walking.  A rating higher is not approximated under the criteria for rating other foot injury, Diagnostic Code 5284.

Consideration has been given to whether separate compensable rating could be assigned under Diagnostic Code 5276 and/or 5284.  However, the Veteran's principal symptom related to his bilateral foot disability is pain.  Pain is clearly considered under the 30 percent rating being assigned under Diagnostic Code 5278.  To compensate the Veteran was that same pain under Diagnostic Code 5276 and/or 5284 would amount to pyramiding, which is prohibited under 38 C.F.R. § 4.14.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the Veteran's September 2011, May 2012 and August 2014 VA examinations supports that the Veteran has painful manipulation and use of his feet which is adequately compensated by the 10 percent disability rating.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has service-connected disabilities of posttraumatic stress disorder (PTSD), right shoulder degenerative changes, residuals of left should injury, and diabetes mellitus.  The record shows that he is properly compensated for all of his service connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities, including the service-connected disability of bilateral deformity of the 5th toes, with painful callus at the base of the 5th toes that makes the schedular standards inadequate with regard to his either his bilateral deformity of the 5th toes, with painful callus at the base of the 5th toes.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence is against granting higher or additional ratings for either of the Veteran's bilateral deformity of the 5th toes, with painful callus at the base of the 5th toes and against referring either disability for extraschedular consideration.  Hence, the appeal as to these issues must be denied. There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).





ORDER

Entitlement to a 30 percent disability evaluation for the Veteran's service-connected bilateral deformity of the 5th toes, with painful callus at the base of the 5th toes is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


